Citation Nr: 1727085	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-25 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to bilateral plantar fasciitis, status post left foot surgery, and mechanical low back pain/strain. 

2.  Entitlement to service connection for a left knee disability, to include as secondary to bilateral plantar fasciitis, status post left foot surgery, and mechanical low back pain/strain. 

3.  Entitlement to an increased rating in excess of 10 percent for bilateral plantar fasciitis, status post left foot surgery. 


ATTORNEY FOR THE BOARD

J. Seay, Counsel





INTRODUCTION

The Veteran served on active duty from March 1984 to August 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The United States Court of Appeals for Veterans Claims (Court) has held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of an increased rating for a disability, it is part of the claim for benefits for the underlying disability.  Id. at 454.  In this case, the Veteran reported that he experiences symptoms of his disability during his employment as a truck driver.  However, neither the record nor the Veteran's statements indicates that he is unemployable due to his service-connected bilateral plantar fasciitis.  Therefore, the issue of entitlement to a TDIU is not raised.

The issues of entitlement to service connection for a right knee disability, to include as secondary to bilateral plantar fasciitis, status post left foot surgery, and mechanical low back pain/strain and entitlement to service connection for a left knee disability, to include as secondary to bilateral plantar fasciitis, status post left foot surgery, and mechanical low back pain/strain, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran's plantar fasciitis of the right foot is more comparable to moderate injury as demonstrated by pain on use and tenderness of the bottom of the foot, but not moderately-severe or severe injury.

2.  The Veteran's plantar fasciitis of the left foot is more comparable to moderate injury as demonstrated by pain on use and tenderness of the bottom of the foot, but not moderately-severe or severe injury.


CONCLUSIONS OF LAW

1.  The criteria for a separate rating of 10 percent, but no higher, for plantar fasciitis, right foot, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.71a, Diagnostic Codes 5279, 5284 (2016).

2.  The criteria for a separate rating of 10 percent, but no higher, for plantar fasciitis, left foot, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.71a, Diagnostic Codes 5279, 5284 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In March 2014, the Board remanded the Veteran's case, in part, to ask the Veteran to identify all medical providers who have treated him for his feet.  This was accomplished by a March 2014 VA notice letter.  See Stegall v. West, 11 Vet. App. 268 (1998).  In addition, the Veteran was provided adequate VA medical examinations in accordance with the Board's March 2014 remand.  See Stegall, id.  The Board recognizes that the June 2014 VA medical examiner did not address the severity of the Veteran's plantar fasciitis as indicated by the language of Diagnostic Code 5284.  However, the terms "moderately severe" and "severe" are not defined by VA regulations and the June 2014 VA examination report contains the requisite clinical findings to rate the Veteran's disability in accordance with the rating criteria.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  In addition, the Board notes that none of the VA examination reports contain range-of-motion findings.  However, none of the diagnostic codes pertaining to the feet rate disabilities of the feet according to range-of-motion findings.  While application of Diagnostic Code 5284 may warrant the review of range-of-motion findings according to the facts of a particular case/disability, in this case, the Veteran's plantar fasciitis affects the bottom of his feet.  There is no indication that range-of-motion of the ankle is affected.  Therefore, the VA examinations of record are adequate to rate the Veteran's bilateral plantar fasciitis.  Finally, in June 2015, the Board remanded the Veteran's case to locate missing records, to include any temporary file, from the Veteran's claims file, and ensure all available records were uploaded to the electronic claims file.  The remand directive noted that if any records could not be located, the Veteran must be notified and given an opportunity to provide the missing records.  The AOJ made efforts to locate the missing records, including contacting the Winston-Salem VA Medical Center (VAMC), and received a negative response.  A July 2016 VA letter notified the Veteran of the missing records and provided an opportunity to submit his own copies of the records.  See Stegall, supra.  Accordingly, the Board may proceed with a decision.

Increased Rating

Disability ratings are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2016).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The AOJ assigned a 10 percent rating for bilateral plantar fasciitis, post-operative left foot, under Diagnostic Codes 5279-5284.  38 C.F.R. § 4.71a.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20. 

Diagnostic Code 5279 refers to anterior metatarsalgia (Morton's disease), and provides a rating of 10 percent for either unilateral or bilateral involvement.

Diagnostic Code 5284 applies to foot injuries (other) and provides a rating of: 10 percent for a moderate injury; 20 percent for a moderately severe injury; 30 percent for a severe injury; and 40 percent for actual loss of use of the foot.

Descriptive words such as "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  

First, the Board notes that the June 2014 VA medical examination report shows that the Veteran has a diagnosis of bilateral pes planus and clinical findings were included in the pertinent section of the examination report.  However, the Veteran is not service connected for bilateral pes planus and the manifestations of his pes planus will not be addressed herein.  

VA medical treatment records show that the Veteran has bilateral foot pain, which limits his walking and standing, and uses shoe inserts.    

The June 2011 VA medical examination report shows that the Veteran had pain in the bottom of the left foot (while standing, while walking, at rest), and lack of endurance.  Concerning the right foot, there was no pain, swelling, heat, redness, stiffness, fatigability, weakness, lack of endurance, or other symptoms.  The Veteran was able to stand up to one hour, but was unable to walk more than few yards and no assistive devices were needed.  Examination of the left foot showed no evidence of swelling, instability, weakness, other, or abnormal weight bearing.  There was evidence of painful motion and tenderness.  The bottom of the left foot was tender.  Examination of the right foot shows that there was no evidence of painful motion, swelling, tenderness, instability, weakness or abormal weight bearing.  The diagnoses were listed as posterior calcaneus with pseudarthrosis left
foot and degenerative arthritis 1st MTP joint left foot.  

The June 2014 VA medical examination report shows constant right foot pain mostly in the middle foot area, rated as 7/10.  Pain was worse with standing after 5-6 minutes and he needed to shift his weight.  He could walk for 10-12 minutes.  Left foot pain is continuous but worse with standing after 5-6 minutes and needed to shift weight.  He could walk for 10-12 minutes.  His pain was 8/10.  He did not report flare-ups which impacted function of the foot.  Concerning functional impairment, the Veteran reported that his pain limited how long he can stand and how far he can walk.  He used orthotics.  On physical examination, there was no pain concerning either foot.  Concerning functional loss, there was pain on movement, pain on weight-bearing, and pain on non-weight-bearing.  Regarding both feet, the examiner stated that there was no pain, weakness, fatigability or incoordination that significantly limited functional ability during flare-ups or when the foot was used repeatedly over a period of time.  Regarding the right foot, the examiner stated that there was functional loss during flare-ups or when the foot was used repeatedly over a period of time.  Specifically, the examiner noted that the right foot pain was constant and pain was worse after standing 5 to 6 minutes and he needed to shift weight. He could walk for 10-12 minutes.  Concerning the left foot, the examiner stated that there was functional loss during flare-ups or when the foot was used repeatedly over a period of time.  The pain was continuous but worse with standing after 5-6 minutes and needed to shift his weight and could walk for 10-12 minutes.  Pain was 8/10.  He took Vicodin, which improved pain to 6-7/10.  The Veteran did not use assistive devices.  The examiner noted that there were no other pertinent physical findings, complications signs or symptoms.  Concerning impact on employment, the examiner noted that the Veteran currently worked as a truck driver.  The Veteran noted that he was limited to walking about 10-12 minutes and standing limited to 5-6 minutes.  Sitting does not affect his foot condition.  He noted that lifting about 25 pounds or under would not be an issue.  The examiner indicated that pain is subjective as there were no objective findings of pain during physical examination.  

In this case, the Board finds that the Veteran's bilateral plantar fasciitis warrants separate disability ratings for each foot under Diagnostic Code 5284, each rated as 10 percent disabling for moderate injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  The Board finds that the symptoms of each foot are more comparable to a moderate injury as opposed to a moderately severe or severe foot injury.  In this respect, the Board notes that the Veteran reports constant pain of each foot and that he has limits on standing and walking.  However, the Board also notes that the Veteran did not have any pain on physical examination in June 2014 and that sitting did not impact his foot condition and he was able to work as a truck driver.  In addition, the June 2014 VA examiner noted that there was no pain, weakness, fatigability or incoordination that significantly limited functional ability during flare-ups or when either foot was used repeatedly over a period of time.  The Veteran also does not use assistive devices.  

Concerning additional functional loss and/or impairment, VA's General Counsel has stated that Diagnostic Code 5284 is a more general diagnostic code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  The VA General Counsel concluded that, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995).  See VAOPGCPREC 9-98 and dislocations [that] may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints."  See VAOPGCPREC 9-98 (Aug. 14, 1998) (citing 2 Disorders of the Foot 1449-1542 (Melvin H. Jahss ed., 1982).  However, the Board points out that there is no indication that the Veteran's plantar fasciitis affects the range of motion of the ankle.  Thus, consideration of range-of-motion findings when rating the Veteran's disability is not warranted in this particular case.  Concerning any other additional functional impairment or loss during a time of flare up or when the foot is repeatedly used, neither the lay nor clinical findings indicates functional loss or impairment that more nearly approximates a moderately severe or severe foot injury, even in consideration of the totality of his symptoms.  The June 2011 VA examination report shows that the left foot manifested in lack of endurance, painful motion, tenderness, and limitations on standing and walking.  The June 2011 VA examination report did not note any symptoms concerning the right foot at that time.  The June 2014 examiner noted that the Veteran did not report flare-ups and instead reported constant pain and limitations on standing and walking.  Again, the examiner stated that there was functional loss, noting continuous pain which was worse after standing and walking, but that there was no pain, weakness, fatigability or incoordination that significantly limited functional ability during flare-ups or when either foot was used repeatedly over a period of time.  Based on the clinical findings and the Veteran's reported symptoms, the Board finds that the evidence more nearly approximates a 10 percent rating for moderate injury of the right foot and 10 percent for moderate injury of the left foot.

In addition, Diagnostic Codes 5276-5283 are not for application as the medical evidence does not show that the Veteran has any of the listed conditions (other than pes planus which is not service-connected) or they do not provide an avenue for a higher/separate disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5283.

In sum, there is no identifiable period that would warrant rating in excess of 10 percent for the Veteran's plantar fasciitis of the right foot or a rating in excess of 10 percent for plantar fasciitis of the left foot.  Staged ratings are not appropriate.  See Hart, supra.  The preponderance of the evidence is against the claims for higher disability ratings in excess of 10 percent.  The benefit-of-the-doubt doctrine does not apply and the claims are denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Concerning a separate rating for a scar, the June 2014 VA medical examination report shows that the Veteran had a scar, but it was not painful, was not unstable, did not have a total area equal to or greater than 6 inches, and was not located on the head, face, or neck.  Therefore, a separate compensable rating for a scar is not warranted.  38 C.F.R. § 4.118.  

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)


ORDER

Entitlement to a separate rating of 10 percent, but no higher, for service-connected plantar fasciitis, right foot, is granted.  

Entitlement to a separate rating of 10 percent, but no higher, for service-connected plantar fasciitis, left foot, is granted.  


REMAND

Concerning the etiology of the claimed right and left knee disabilities, the Board finds that a new VA addendum opinion is required.  In this respect, the June 2014 VA examiner opined that the bilateral knee disabilities were less likely than not proximately due to or the result of the Veteran's service connected plantar fasciitis.  The examiner's rationale was that there was no medical literature to support that plantar fascitis would will cause or aggravate meniscal conditions of the knees in a person whose gait had not been affected by plantar fascitis.  

However, several entries in the VA medical treatment records indicate a slightly antalgic gait and abnormality of gait.  The Board finds that a new VA examination is required.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the examiner should again address whether the Veteran's bilateral knee disabilities were proximately due to or aggravated by the Veteran's bilateral plantar fasciitis and/or the service-connected mechanical low back pain/strain.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination as to the etiology of his bilateral knee disabilities.  The Veteran's claims file must be made available for review and the examiner must note that such a review was completed.  Following review of the claims file, the examiner should address the following:

*Is it at least as likely as not (50 percent or greater probability) that the Veteran's right and/or left knee disabilities are proximately due to or aggravated by the bilateral plantar fasciitis, status post left foot surgery?

*Is it at least as likely as not (50 percent or greater probability) that the Veteran's right and/or left knee disabilities are proximately due to or aggravated by the Veteran's service-connected mechanical low back pain/strain? 

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

Rationale for all opinions expressed must be provided.  The examiner must discuss the notations of altered gait/gait abnormality in the VA medical treatment records.  

If the examiner is unable to furnish any requested opinion without resorting to speculation, then he or she must explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

2.  Thereafter, readjudicate the knee issues on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran.  After allowing an appropriate amount of time for response, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


